Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed 2/4/2019., Claims 1-19 are pending. Claims 1-14 are elected for examination. Priority date: 2/2/2018

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation are: a spike producer, a delay device, a symmetry detector, a coincidence detector, nodes in claims 1 and 9, an accumulator, a threshold detector in claims 3 and 11, a spike detector, a threshold detector in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Calmes (“Biologically Inspired Binaural Sound Source Localization and Tracking for Mobile Robots”, 2009, PhD Thesis, RWTH Aachen University, pages 143), in view of Hunzinger et al. (US 20150046383).

1. A symmetry detector to detect symmetry of input data (Calmes: e.g., page 41, par 1, the module to determine the delay vale situated to the left or right for symmetry of the dual delay-line structure around the 0-valuded delay interprets a symmetry detector to detect symmetry of input date), said symmetry detector comprising: 
a plurality of input nodes, each input node receiving, a discrete data point of the input data and having a spike producer configured to produce spiked dataCalmes: e.g., pages 39-40, Fig 4.1, the triangle units are an example of a plurality of nodes, each receiving the discrete data points of xLn(k) and xRn(k) (EQ 4.1a and 4.1b) and having a module to produce a delayed signal in the form of discrete frequency, which corresponds to a discrete point in the time frame (duality, sec 2.2.1), interpret a plurality of input nodes, each input node receiving, a discrete data point of the input data and having a spike producer configured to produce spiked, the tau_i  axonal delay elements configured to delay the spikes and output the delayed spikes to the output, the circle units, interpret delay device configured to delay the produced spiked data and provide delayed output data); and 
a plurality of output nodes, each output node connected to one or more of the plurality of input nodes, receiving the delayed output data from each of the connected one or more plurality of input nodes, and having a coincidence detector configured to detect symmetry based on delayed output data that is spiked (Calmes: pages 39-41, sec 4.1.1, Fig 4.1, the circle units are an example of a plurality of output nodes, each connected to two input units receiving the delayed output data from input nodes, having a coincidence detector to determine the delay value situated to the left and right based on the delayed spikes interprets having a coincidence detector configured to detect symmetry based on delayed output data that is spiked, where page 41, par 1, to determine the delay vale situated to the left or right for symmetry of the dual delay-line structure around the 0-valuded delay interprets to detect symmetry).
Calmes does not expressly disclose, but Hunzinger discloses “to produce spiked dataHunzinger: e.g., [0119], a spiking neural model with delay based on the number of spikes in an interval above a threshold to adjust neuron dynamics). Nonetheless, the spiking neuron with delay is a well known neuron model. Such model would be useful in determining accurate timing of maximally excited coincidence decoders at desired positions. It would have been obvious for one of ordinary skill in the art, having Calmes and Hunzinger before the effective filing date, to combine Hunzinger with Calmes to improve the performance in the coincident decoder modeling in Calmes. 
2. The symmetry detector of claim 1, said plurality of input nodes and said plurality of output nodes each comprising a neuron (Hunzinger: e.g., Fig 1, the input and output nodes as neurons). 
3. The symmetry detector of claim 1, said coincidence detector comprising a plurality of multipliers each configured to multiply the delayed output data from each of the connected one or more said plurality of input nodes, an accumulator configured to receive and accumulate the multiplied delayed output data and a threshold detector configured to detect a threshold number of spiked data in the accumulated multiplied delayed output data  (Hunzinger: e.g., [0055], a module configured to multiply each delayed output by a weight interprets a plurality of multipliers each configured to multiply the delayed output data from each of the connected input nodes, a module to accumulate the results interprets an accumulator configured to receive and accumulate the multiplied delayed output data and [0107], a module to apply a threshold to the number of spikes interprets a threshold detector configured to detect a threshold number of spiked data in the accumulated multiplied delayed output data). 
4. The symmetry detector of claim 1, wherein the threshold number represents symmetry of input data (Calmes: e.g., page 41, par 1, s determine the delay vale situated to the left or right around 0-valuded delay with respect to  the input data spikes).
5. The symmetry detector of claim 1, said spike detector comprising a multiplier configured to multiply the input data, an accumulator configured to receive the multiplied input, a threshold detector configured to detect spiked data in the input data and provide the detected spiked input data (Hunzinger: e.g., [0055], a module configured to multiply each delayed output by a weight, an module to accumulate the results and [0107], a module to apply a threshold to the number of spikes over a period). 
6. The symmetry detector of claim 5, said accumulator having leak configured to adjust the sensitivity of the output node (Hunzinger: e.g., [0107], adjusting the time constant of decay for generating spikes by counting the number of spikes with respect to a threshold interprets having leak configured to adjust the sensitivity of the output node) to detecting symmetry (Calmes: e.g., page 41, par 1, to determine symmetry of the dual delay-line structure around the 0-valuded delay). 7. The symmetry detector of claim 1, said delay device comprising a set of clocks, or a delay counter, or a routing delay (Calmes: Fig 4.1, the arrangement of delay operations for the total I divisions interpret a delay counter). 
8. The symmetry detector of claim 1, wherein the delay is proportional to a distance between each respective input node and each respective output node, in the data space (Calmes: Fig 4.1, the delay to the output units arranged in relation to the positions of the input units). 
9. A symmetry detector to detect symmetry of input data (Calmes: e.g., page 41, par 1, the module to determine the delay vale situated to the left or right for symmetry of the dual delay-line structure around the 0-valuded delay interprets a symmetry detector to detect symmetry of input date), said symmetry detector comprising: 
a plurality of input nodes, each input node receiving a discrete data point of the input data and having a spike producer configured to produce spiked data Calmes: e.g., pages 39-40, Fig 4.1, the triangle units are an example of a plurality of nodes, each receiving the discrete data points of xLn(k) and xRn(k) (EQ 4.1a and 4.1b) and having a module to produce a delayed signal in the form of discrete frequency, which corresponds to a discrete point in the time frame (duality, sec 2.2.1), interpret a plurality of input nodes, each input node receiving, a discrete data point of the input data and having a spike producer configured to produce spiked, the tau_i  axonal delay elements configured to delay the spikes and output the delayed spikes to the output, the circle units, interpret delay device configured to delay the produced spiked data and provide delayed output data); and 
a plurality of output nodes, each output node connected to one or more of the plurality of input nodes, receiving the input node output data from each of the one or more connected plurality of input nodes (Calmes: pages 39-41, sec 4.1.1, Fig 4.1, the circle units are an example of a plurality of output nodes, each connected to two input units receiving the delayed output data from input nodes), Calmes: pages 39-41, sec 4.1.1, Fig 4.1, a coincidence detector to determine the delay value situated to the left and right based on the delayed spikes interprets a coincidence detector configured to detect based on the delayed input node output data).
Calmes doe not expressly disclose, but Hunzinger discloses “as a threshold of the input data” (Hunzinger: e.g., [0107], a spike count indicative of the number of spikes within an period with respect to a threshold), “each output node having a delay device delaying the input node output data to provide a delayed input node output data” (Hunzinger: e.g., [0035], [0044], Fig 1, each output node having the delay component associated with synapses to operate on the spiked input node output data).The spiking neuron with delay is a well known neuron model. Such model would benefit determining accurate timing of maximally excited coincidence decoders at desired positions. It would have been obvious for one of ordinary skill in the art, having Calmes and Hunzinger before the effective filing date, to combine Hunzinger with Calmes to improve the performance in the coincident decoder modeling in Calmes. 
10. The symmetry detector of claim 9, said plurality of input nodes and said plurality of output nodes each comprising a neuron (Hunzinger: e.g., Fig 1, the input and output nodes as neurons). 
11. The symmetry detector of claim 9, said coincidence detector comprising an accumulator configured to receive and accumulate the delayed input node output data and a threshold detector coupled to the accumulator configured to identify the threshold number of spikes (Calmes: e.g., page 41, par 1, the module to determine the delay vale situated to the left or right with respect to 0-valuded delay). 
12. The symmetry detector of claim 11, said accumulator having leak configured to adjust the sensitivity of the output node (Hunzinger: e.g., [0107], adjusting the time constant of decay for generating spikes by counting the number of spikes with respect to a threshold interprets having leak configured to adjust the sensitivity of the output node) to detecting symmetry (Calmes: e.g., page 41, par 1, to determine symmetry of the dual delay-line structure around the 0-valuded delay). 
13. The symmetry detector of claim 9, wherein Hunzinger discloses “the threshold number represents” conditions of neuron state adjustment (Hunzinger: e.g., [0119], the threshold number represents the dynamic adjustment to the membrane, where the membrane firing is an example of coincidence). Calmes discloses “symmetry of input data” (Calmes: e.g., sec 4.1.1, determination of the delay vale situated to the left or right with respect to 0-valuded delay based on coincidence detector).14. The symmetry detector of claim 9, said delay device comprising a set of clocks, or a delay counter, or a routing delay (Calmes: Fig 4.1, the arrangement of delay operations for the total I divisions interpret a delay counter).
Claim Objections
Claims 3 and 5 are objected to. The meaning of “to multiple” is not clear. Does it mean multiplying all the input or output data together, or multiplying each input/ output by a value or weight? In the office action, the “multiplying” is interpreted to be multiplication by a value or weight. Clarification is needed.
In claim 5, “said spike detector” lacks antecedent basis. It may be “said spike producer”.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. E.g., Oros et al. teaches bilateral symmetry in agents that is evolved and controlled by generated spiking neural network and thus, the concept of detecting symmetry with spikes in the claim. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email li-wu,chang@uspto.gov. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	April 7, 2022